      Case 3:19-cv-00347 Document 32 Filed on 03/22/21 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 22, 2021
                   UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
                    SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

MARIE ENGLISH,                            §
                                          §
          Plaintiff,                      §
VS.                                       §    CIVIL ACTION NO. 3:19-CV-347
                                          §
OCWEN LOAN SERVICING                      §
LLC,                                      §
                                          §
          Defendant.                      §

                              FINAL JUDGMENT

       Pursuant to the court’s order in this case granting the defendant’s motion for

summary judgment, judgment is entered for the defendant. The court dismisses the

plaintiff’s claims with prejudice.

       THIS IS A FINAL JUDGMENT.

       The clerk will provide copies of this judgment to the parties.

       Signed on Galveston Island on the 22nd day of March, 2021.


                                        ________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE
